Title: To George Washington from Major General William Heath, 31 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge, Augst: 31st 1776

What Fatality Attends the Sinking of the Chevaux De Frise I cannot tell, I was Extremely Uneasy yesterday at the Delay, I went to the Place, Called Capt. Cooke on Shore, told him every moment was precious, and that if any Benifit was ever to be reaped from them it would Probably be Soon, He told me that they met with many & Great Dificulties, that the night before last one of the Vessells which was fitted for Sinking, Drove with her Anchors nearly Down to the Glass House, I have Just this moment Received the Inclosed from Colo. Hutchinson, How the Rapidity of the Current Should be but Just now discovered I cannot tell[.] I wish Colo. Putnam if he Can be Spared may Still Superinte[n]d this Business, or Such other Order be Taken as your Excellency shall think Proper—Judge Morris this moment Informs me that Troops have been Seen at New Town. I have the Honor to be with great respect your Excellency most Humble Servt

W. Heath

